Case: 20-61228     Document: 00516221778         Page: 1     Date Filed: 03/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 2, 2022
                                  No. 20-61228
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Kevine Stella Ngounou Djoumaha,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A213 475 813


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Kevine Stella Ngounou Djoumaha, a native and citizen of Cameroon,
   petitions for review of an order of the Board of Immigration Appeals (BIA)
   dismissing her appeal from the denial of her application for asylum,
   withholding of removal, and relief under the Convention Against Torture


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61228      Document: 00516221778            Page: 2   Date Filed: 03/02/2022




                                    No. 20-61228


   (CAT). We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Lopez-Gomez
   v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
          First, Djoumaha’s argument that the BIA erred by not independently
   reviewing the immigration judge’s factual findings is unavailing because the
   BIA need only address the issues raised before it. Osuchukwu v. I.N.S., 744
   F.2d 1136, 1142–43 (5th Cir. 1984). Her challenge to the BIA’s adverse
   credibility finding also lacks merit because the challenged decision is
   “supported by specific and cogent reasons derived from the record,” see
   Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005), and consideration of
   the record as a whole fails to demonstrate that “no reasonable fact-finder”
   could make such a determination, see Singh, 880 F.3d at 225 (internal
   quotation marks and citation omitted). Because the adverse credibility
   finding was a sufficient basis for the denial of her requests for asylum and
   withholding of removal, we need not consider her remaining arguments
   concerning the denial of these forms of relief. See Chun v. INS, 40 F.3d 76,
   79 (5th Cir. 1994).
          Insofar as Djoumaha contends that she was eligible for CAT relief
   because her Anglophone status makes it more likely than not that she will be
   tortured if repatriated, we will not consider this claim because she did not
   raise her Anglophone status before the BIA, thus depriving us of jurisdiction
   over it. See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004). Her other
   arguments on this claim do not meet the substantial evidence standard. See
   Zhang, 432 F.3d at 344.      Finally, we will not consider her arguments
   concerning a continuance and a waiver of counsel because these arguments




                                         2
Case: 20-61228     Document: 00516221778          Page: 3   Date Filed: 03/02/2022




                                   No. 20-61228


   were not raised before the BIA, thus depriving us of jurisdiction over them.
   See Roy, 389 F.3d at 137.
          The petition for review is DENIED IN PART and DISMISSED
   IN PART for lack of jurisdiction.




                                        3